Gilbtllan, C. J.
It is not assigned as error that the evidence was not' sufficient to sustain the verdict. Only the charge of the court is so assigned.
It appears that, twenty-odd years ago, defendant, owning certain land, caused the same-to be subdivided into lots, and platted upon a survey made by. one Lacy, and the plat to be recorded, and about eighteen years ago he sold one of the lots to plaintiff. There was evidence tending to show that before the sale he pointed out to plaintiff the line between the lot thus sold and the lot next to it on one side, which he continued to own, and that plaintiff was induced to make the purchase by what defendant said to him as to the location of the line. The action is in trespass for cutting timber on the lot so purchased on plaintiff’s side of the line so pointed out.
The court charged the jury on the question of estoppel. The objection urged to the charge on that point is that the court left out of .its statement of what would estop defendant to dispute the line thus pointed out, the element that plaintiff must be injured by allowing the truth of the statement to be disproved. Had it been the office •of the charge to give an abstractly correct and full definition of es-toppel it might be open to the objection. But the business of the .court in its charge was not to give a definition of estoppel, but to .furnish the jury a guide by instructing them what facts it was nec*419essary for them to find in order to hold the defendant estopped. Where the doctrine of estoppel is invoked it may sometimes be necessary for the jury to find that to permit the party to go back on his statements relied on to estop him will operate as a fraud on or injury to the other party. That, however, cannot be necessary where the purpose of the action or defense, and its necessary effect, if sustained, is to deprive the party of property or rights which he was induced to purchase by the statements or acts claimed as an estoppel. For example, if A. should be induced by the representations of B. to believe that C. was the owner of property, and to purchase it from him, it would not be necessary, in an action by B. against A. to recover the property on the ground that he and not C. was the owner, for the jury to find that to permit B. to go back on his representations would operate to injure or defraud A., for the purpose of the action is to perpetrate the fraud or injury. This is similar to such a ease.
(Opinion published 53 N. W. Rep. 908.)
The statute of frauds has not abrogated the doctrine of estoppel in pais as applied to purchases of real estate.
Order affirmed.